IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BOROUGH OF ELLWOOD CITY,                 : No. 323 WAL 2017
LAWRENCE COUNTY, PENNSYLVANIA,           :
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
HERAEUS ELECTRO-NITE CO., LLC,           :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of January, 2018, the Petition for Allowance of Appeal

is DENIED.